NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARMIN ABAZARI, DPM, JD Candidate,               No. 19-55854

                Plaintiff-Appellant,            D.C. No. 8:19-cv-01290-DMG-
                                                FFM
 v.

U.S. DEPARTMENT OF EDUCATION; et                MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Armin Abazari appeals pro se from the district court’s order denying his

motion to proceed in forma pauperis (“IFP”) in his action alleging federal and state

law claims related to his federal student loan debt. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the denial of leave to proceed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
IFP, and de novo a determination that a complaint lacks arguable substance in law

or fact. Tripati v. First Nat’l Bank & Tr., 821 F.2d 1368, 1369 (9th Cir. 1987).

We affirm.

      The district court did not abuse its discretion by denying Abazari’s motion to

proceed IFP because Abazari either failed to allege facts in his proposed complaint

sufficient to state a claim or the claims were frivolous. See id. at 1370 (district

court may deny leave to proceed IFP “at the outset if it appears from the face of the

proposed complaint that the action is frivolous or without merit”); see also, e.g.,

United Bhd. of Carpenters & Joiners of Am., Local 610 v. Scott, 463 U.S. 825,

828-29 (1983) (elements of 42 U.S.C. § 1985(3) claim); Living Designs, Inc. v. E.I.

Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (elements of civil

Racketeer Influenced and Corrupt Organizations Act claim).

      We reject as meritless Abazari’s contentions that the district judge was

biased and violated his constitutional rights, and did not review the findings and

recommendations de novo.

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                    19-55854